DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I(a), claims 1-17, in the reply filed on December 4, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) June 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 1) Typographical error. Changing "104/the" to "104, the" (page 5, line 3) is suggested; 2) the number and unit are together (i.e. "10nm").  The examiner suggests that applicant insert a space between "number" and "unit". Appropriate correction is required.

Claim Objections
Claims 9, 11-15 and 16 are objected to because of the following informalities:  1) the number and unit are together (i.e. "10nm").  The examiner suggests that applicant insert a space between "number" and "unit"; 2) "a" should read "an" before "upper" (calim 12, line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10, 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (2004/0245564).
As for claim 1, Ogura et al. show in Figs. 7-8 and related text a transistor, comprising:
a semiconductor substrate 111 comprising a protrusive semiconductor portion protruded from a lower surface of the semiconductor substrate;
a gate dielectric layer 114/141 on the semiconductor substrate;
a gate electrode 117 on the gate dielectric layer;
a spacer 142 on a sidewall of the gate electrode, wherein an outer surface of the spacer has a concave portion (Fig. 8); and
 a source/drain 112/113 in the semiconductor substrate.



As for claim 6, Ogura et al. show the semiconductor substrate further comprises an upper surface above the leaned sidewall surface, wherein the gate electrode is on the upper surface of the semiconductor substrate (Figs. 7-8).

As for claim 7, Ogura et al. show the lower surface is below the leaned sidewall surface, the spacer is on the lower surface of the semiconductor substrate (Figs. 7-8).

As for claim 8, Ogura et al. show the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a size of the gate electrode in the first direction (Fig. 7).

As for claim 10, Ogura et al. show the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a top size of the protrusive semiconductor portion in the first direction (Fig. 7).

As for claim 12, Ogura et al. show the protrusive semiconductor portion has a upper surface and a leaned sidewall surface between the upper surface and the lower surface of the semiconductor substrate, wherein the leaned sidewall surface is not perpendicular to the upper surface and the lower surface (Figs. 7-8).

As for claim 14, Ogura et al. show the gate dielectric layer is on the leaned sidewall surface of the protrusive semiconductor portion (Figs. 7-8).

As for claim 17, Ogura et al. show the protrusive semiconductor portion has a trapezoid shape (Fig. 7).

Claim(s) 1-8, 10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (8,093,665).
As for claim 1, Yang et al. show in Fig. 2 and related text a transistor comprising:
a semiconductor substrate 200 comprising a protrusive semiconductor portion protruded from a lower surface 201 of the semiconductor substrate;
a gate dielectric layer 204b on the semiconductor substrate;
a gate electrode 204a on the gate dielectric layer;
a spacer 201/214 on a sidewall of the gate electrode, wherein an outer surface of the spacer has a concave portion; and
 a source/drain 206 in the semiconductor substrate.

As for claim 2, Yang et al. show the outer surface of the spacer has an upper convex portion (upper corner) and a lower convex portion (lower corner), wherein the concave portion is between the upper convex portion and the lower convex portion.

As for claim 3, Yang et al. show the upper convex portion of the spacer is on the sidewall of the gate electrode (Fig. 2).

As for claim 4, Yang et al. show the lower convex portion of the spacer is on a sidewall surface of the semiconductor substrate (Fig. 2).



As for claim 6, Yang et al. show the semiconductor substrate further comprises an upper surface 201a above the leaned sidewall surface, wherein the gate electrode is on the upper surface of the semiconductor substrate (Fig. 2).

As for claim 7, Yang et al. show the lower surface is below the leaned sidewall surface, the spacer is on the lower surface of the semiconductor substrate (Fig. 2).

As for claim 8, Yang et al. show the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a size of the gate electrode in the first direction (Fig. 2).

As for claim 10, Yang et al. show the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a top size of the protrusive semiconductor portion in the first direction (Fig. 2).

As for claim 12, Yang et al. show the protrusive semiconductor portion has a upper surface 201a and a leaned sidewall surface 201c between the upper surface and 

As for claim 13, Yang et al. show an included angle (180-[Symbol font/0x66]) between the leaned sidewall surface and the upper surface on the protrusive semiconductor portion is 120 degrees to 150 degrees (Col. 5, lines 29-31).

As for claim 14, Yang et al. show the gate dielectric layer is on the leaned sidewall surface of the protrusive semiconductor portion (Fig. 2).

As for claim 16, Yang et al. show a size D1 of the protrusive semiconductor portion in a second direction (vertical direction) is 300 Å to 400 Å (Col. 5, lines 23-26).

As for claim 17, Yang et al. show the protrusive semiconductor portion has a trapezoid shape (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (2004/0245564).
As for claims 9, 11, 15 and 16, Ogura et al. disclosed substantially the entire claimed invention, as applied to claims 8, 10, 14 and 1, respectively, above, including the protrusive semiconductor portion has a top size of the first direction (claim 9); and the gate dielectric layer has a thickness (claim 15); and a size of the protrusive semiconductor portion in a second direction (claim 16).
Ogura et al. do not disclose a difference between the top size of the protrusive semiconductor portion and the size of the gate electrode is within 10nm (claim 9); a different between the bottom size and the top size is 600Å-800Å (claim 11); the thickness of 100Å to 300Å (claim 15); and the size of the protrusive semiconductor portion in the second direction is 300Å to 400Å (claim 16).

Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (2004/0245564) in view of Yang et al. (8,093,665).

Ogura et al. do not disclose the included angle is 120 degrees to 150 degrees.
Yang et al. show an included angle (180-[Symbol font/0x66]) between the leaned sidewall surface and the upper surface on the protrusive semiconductor portion is 120 degrees to 150 degrees.
Ogura et al. and Yang et al. are analogous art because they are directed to a field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ogura et al. with the specified feature(s) of Yang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include an included angle between the leaned sidewall surface and the upper surface on the protrusive semiconductor portion being 120 degrees to 150 degrees, as taught by Yang et al., in Ogura et al., in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (8,093,665).
As for claims 9, 11 and 15, Yang et al. disclosed substantially the entire claimed invention, as applied to claims 8, 10 and 14, respectively, above, including the protrusive semiconductor portion has a top size of the first direction; and the gate dielectric layer has a thickness.
Yang et al. do not disclose a difference between the top size of the protrusive semiconductor portion and the size of the gate electrode is within 10nm; a difference between the bottom size and the top size is 600Å-800Å, and the thickness of 300Å to 400Å.
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a difference between the top size of the protrusive portion and the size of the gate electrode being within 10 nm, a difference between the bottom size and the top size being 600Å-800Å, and the thickness of the gate dielectric being 300Å to 400Å, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811